Exhibit 32(a) Section 1350 Certification We, Lewis Hay, III and Armando Pimentel, Jr., certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Quarterly Report on Form 10-Q of FPL Group, Inc. (FPL Group) for the quarterly period ended June30, 2009 (Report) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of FPL Group. Dated:July30, 2009 LEWIS HAY, III Lewis Hay, III Chairman and Chief Executive Officer of FPL Group, Inc. ARMANDO PIMENTEL, JR. Armando Pimentel, Jr.
